Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 23-30, 31-35,36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1-8,9-13,14-16 of U.S. Patent No. 11,150,235. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 1-8  claim all of claims 23-30 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 1 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (2) claims 9-13, claim all of claims 31-35 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 31 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (3) claims 14-16 claim all of claims 36-38 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 14 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location. 
  
Claims 23-30, 31-35,36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1-8,9-13,14-16 of U.S. Patent No. 10,488,399. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 1-8  claim all of claims 23-30 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 1 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (2) claims 9-13, claim all of claims 31-35 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 31 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (3) claims 14-16 claim all of claims 36-38 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 14 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location. 

Claims 23-30, 31-35,36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,2-7,8,8,9-11,12,12,13 of U.S. Patent No. 9,562,890. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 1,1,3-7 claim all of claims 23-30 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 1 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (2) claims 8,8,9-11, claim all of claims 31-35 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 8 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (3) claims 12,12,13 claim all of claims 36-38 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 12 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location. 

Claims 23-30, 31-35,36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,2,2,3,5,6,7,8,9,9,11,13,14,15,15,16 of U.S. Patent No. 9,103,818. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 1,1,2,3,5,6,7,8 claim all of claims 23-30 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 1 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (2) claims 9,9,11,13,14, claim all of claims 31-35 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 9 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (3) claims 15,15,16 claim all of claims 36-38 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 15 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location. 


Claims 23-30, 31-35,36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,2,2,4,6,7,8,9,9,12,14,15,16,16,17 of U.S. Patent No. 8,250,900. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 1,1,2,2,4,6,7,8 claim all of claims 23-30 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 1 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (2) claims 9,9,12,14,15, claim all of claims 31-35 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 9 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (3) claims 16,16,17 claim all of claims 36-38 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 16 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location. 

Claims 23-30,31-35,36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,1,2,4,6,7,8,9,9,12,14,15,16,16,17 of U.S. Patent No. 7,841,224. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 1,1,1,4,6,7,8 claim all of claims 23-30 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 1 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (2) claims 9,9,12,14,15, claim all of claims 31-35 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 9 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location; (3) claims 16,16,17 claim all of claims 36-38 except does not mount the sensor on the PCB.  However, it would have been obvious to mount the sensor on the PCB of claim 16 because the transmitting circuitry is mounted on the PCB, suggestive of placing the claim at that location. 

Comment relating only to method claim 36: As to claim 36, the combination of steps of “determining if the replaceable alcohol sensor module requires calibration” (italics added, line 3) and replacing of the same replaceable alcohol module “after being used for a predetermined number of times” (last 2 lines) was consistent with the specification (and accurate), as the “determining if” (line 3) can mean that such concludes that the sensor module does not require calibration, and the same module is subsequently replaced after a predetermined number of uses.    Claim 36 is not limited to replacing the alcohol sensor module after a predetermined number of times and (subsequently) determining that the same replaceable sensor module requires calibration, because that same sensor would have been removed before determination.  Claim 36 is not limited to determining that the same replaceable sensor module requires calibration, and (subsequently) replacing the alcohol sensor module after a predetermined number of times because the sensor would have been removed before the predetermined number of times was reached.  Use of the limiting term “if” in method claims can be awkward in method claims, but is properly applied in claim 36.  This statement was necessary to show that claim 36 satisfies 112, and to make clear the metes and bounds of the method claim.

Comment: Bigliardi et al teach a pre-calibrated replaceable alcohol sensor module C including PCB 90, gas sensor C5 and non-volatile memory C7. However, Bigliardi is silent as to how, or even if, the sensor potentially deteriorates due to the number of uses, and thus is silent as to whether his module is of the type to be installable to replace a (different) module in a breath analyzer “after being used for a predetermined number of times” (Applicant’s claims 23,31,36).  Applicant’s disclosure referred (actually, admits) to breath analyzers that suffer from foreign substances, but such admission did not express how/when a user recognizes a “need” exists to recalibrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Tues from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861